In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-16-00106-CR


                         SHONDELL LATRELL BOSBY, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 108th District Court
                                      Potter County, Texas
               Trial Court No. 65,246-E, Honorable Douglas Woodburn, Presiding

                                         October 7, 2016

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Shondell Latrell Bosby, pleaded guilty to the offense of evading arrest

or detention with a motor vehicle.1           Pursuant to a plea agreement, appellant was

sentenced to ten years in the Institutional Division of the Texas Department of Criminal

Justice (ID-TDCJ); however, the sentence was suspended and appellant was placed on

community supervision for a period of three years. Subsequently, the State filed a

motion to revoke his probation. Appellant entered a plea of true to four allegations

      1
          See TEX. PENAL CODE ANN. § 38.04(a), (b)(1)(B) (West Supp. 2016).
contained in the State’s motion to revoke his community supervision. He also entered a

plea of not true to the remaining allegations. Following a hearing, the trial court found

that the allegations contained in the four paragraphs to which appellant pleaded true

were, in fact, true. The trial court sentenced appellant to serve five years in the ID-

TDCJ. Appellant has appealed the trial court’s judgment. We will affirm.


      Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record and, in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. [Panel Op.] 1978), counsel has candidly discussed why, under the

controlling authorities, there is no error in the trial court’s judgment.    Additionally,

counsel has certified that he has provided appellant a copy of the Anders brief and

motion to withdraw and appropriately advised appellant of his right to file a pro se

response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)

(en banc). The Court has also advised appellant of his right to file a pro se response.

Additionally, appellant’s counsel has certified that he has provided appellant with a copy

of the clerk’s record and the reporter’s record to use in preparation of a pro se

response.   See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014).

Appellant has filed no response.


      By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

                                            2
arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

82–83, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005). We have found no such arguable grounds and agree

with counsel that the appeal is frivolous.2


        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.




                                                           Mackey K. Hancock
                                                                Justice



Do not publish.




        2
         Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant’s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3